DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a device comprising: a cartridge comprising a first portion and a second portion, wherein: the first portion is configured to absorb liquid water and wick the liquid water to the second portion; the second portion is configured to: be positioned in an air stream of a forced air heating ventilation and air conditioning (HVAC) system such that at least a portion of the air stream passes through the second portion of the cartridge, received and distribute the liquid water from the first portion by capillary action; allow the liquid water to evaporate from the second portion and by carried by the air stream away from the cartridge; a reservoir configured to : be mechanically attached to an outside surface of a wall of a duct containing the air stream of the HVAC system, hold a volume of liquid water; and receive the first portion of the cartridge such that the first portion is maintained in contact with the liquid water”.    Swimmer et al(3491746) in figure 4 includes a humidifier structure, the humidifier structure placed within a plenum(P) of a forced air furnace system, wherein the humidifier includes an evaporator screen(44) which rotates within a water pan(11) to pick up water and airflow pulled by fan blades(41) through the wetted rotating screen and into the airflow.  Stumphauzer(2013/0106004) in figures 3 and 7 includes a humidifier structure(10), the 
Claim 15 recites “a system comprising: a heating , ventilation and air conditioning (HVAC) duct configured to convey air to an inside space of a structure; wherein the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







April 29, 2021